     Case 2:17-cv-02225-KJM-JDP Document 166 Filed 11/20/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Case No. 2:17-cv-02225-KJM-JDP
     Tyrone Doutherd,
12
                    Plaintiff,                            ORDER (1) SETTING TELEPHONIC
13                                                        SETTLEMENT CONFERENCE,
            v.                                            (2) REQUIRING PARTICIPATION BY
14                                                        CERTAIN INDIVIDUALS, (3) REQUIRING
     Doris Marie Montesdeoca, et al.,                     SETTLEMENT CONFERENCE
15                                                        STATEMENT MEETING CERTAIN
                    Defendant,                            PARAMETERS, AND (4) SCHEDULING
16                                                        PRE-CONFERENCE DISCUSSION
17

18           Magistrate Judge Jeremy D. Peterson will hold a Zoom settlement conference on

19    December 15, 2020, at 9:00 a.m. The Zoom settlement conference invitation will be distributed

20    the week prior. The court expects that the parties will proceed with the settlement conference in

21    good faith and attempt to resolve all or part of the case. If any party believes that the settlement

22    conference will not be productive, that party shall so inform the court as far in advance of the

23    settlement conference as possible. Unless otherwise specifically authorized by the court in

24    advance of the settlement conference, the following individuals must participate in the settlement

25    conference: (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with

26    full authority to negotiate and settle the case, on any terms.

27            No later than December 8, 2020, each party must submit to Judge Peterson’s chambers at

28    jdporders@caed.uscourts.gov a confidential settlement conference statement. These statements
     Case 2:17-cv-02225-KJM-JDP Document 166 Filed 11/20/20 Page 2 of 4


 1   should neither be filed on the docket nor served on any other party. The statements should be
 2   marked “CONFIDENTIAL” and should state the date and time of the conference. While brevity
 3   is appreciated, each statement must include:
 4             (1) a brief recitation of the facts;
 5             (2) a discussion of the strengths and weaknesses of the case, from your party’s
 6   perspective;
 7             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and
 8   trial matters, in specific dollar terms;
 9             (4) your best estimate of the probability that plaintiff will obtain a finding of liability
10   should this case proceed to trial, in percentage terms;
11             (5) should this case proceed to trial and defendant be found liable, please provide the
12   following, in specific dollar terms:
13                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case
14   scenario)
15                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case
16   scenario), and
17                     (c) a best estimate of the most likely outcome;
18             (6) a history of settlement discussions, including:
19                     (a) a statement of your expectations for settlement discussions;
20                     (b) a listing of any past and present settlement offers from any party (including all
21   terms);
22                     (c) whether your party would consider making the opening offer or demand, and
23   what that offer might be1;
24             (7) a list of the individuals who will be participating in the settlement conference on your
25   party’s behalf, including each participant’s name and, if appropriate, title; and
26             (8) identification of any related cases or of any other cases that the parties might wish to
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating whether
28   proceeding with a settlement conference appears worthwhile.
     Case 2:17-cv-02225-KJM-JDP Document 166 Filed 11/20/20 Page 3 of 4


 1   discuss at this settlement conference;
 2          (9) a completed worksheet (blank version attached) highlighting your responses to certain
 3   of the above questions.
 4          Judge Peterson will hold a short, pre-settlement conference telephone discussion on
 5   December 10, 2020 at 2:00 p.m. (dial-in number: 1-888-557-8511; passcode: 1273468). Only the
 6   lead attorney from each side2 should participate. At Judge Peterson’s discretion, the joint
 7   telephonic discussion may be followed by private telephonic discussions between the judge and
 8   each party.
 9

10   IT IS SO ORDERED.
11

12   Dated: November 20, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     2
      The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 2:17-cv-02225-KJM-JDP Document 166 Filed 11/20/20 Page 4 of 4


                         Pre-Settlement Worksheet

                                               Please fill in each value below
 Additional cost to your party expected
                                           $
 for . . . discovery
     . . . pretrial                        $
     . . . trial                           $
 Estimated probability of liability
 finding                                                                         %
 Realistic high-end estimate of recovery
                                           $
 by P
 Realistic low-end estimate of recovery
                                           $
 by P
 Best estimate of recovery by P            $
 Last offer/demand (if any) previously
                                           $
 made by your party
 Last offer/demand (if any) previously
                                           $
 made by opposing party
 Proposed next offer/demand by your
                                           $
 party
